DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
	Claims 1-6 and 9-20 are pending. Claims 1 and 11-20 are withdrawn. Claims 2-6, 9 and 10 are presented for examination.

Terminal Disclaimer
The terminal disclaimer filed on 10/18/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Pat. No. 11021614 and 11242463 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
Applicant’s arguments, see amendment, filed 10/18/2022, with respect to the 35 U.S.C. 112(b) and double patenting rejections have been fully considered and are persuasive.  These rejections have been withdrawn. 
Applicant's arguments filed 10/18/2022, with respect to the 35 U.S.C. 102(a)(1) and 35 U.S.C. 103 rejections have been fully considered but they are not persuasive. The Applicant argues that because U.S. Pat. No. 11021614 was found allowable over Virtanen then claims 2-6, 9 and 10 (which are essentially identical) should also be found allowable. However, the Examiner notes this is a separate case with separate claims that are examined on their merits. The allowability of claims in a different application does not dictate the allowability of claims in this application. Furthermore, Applicant has not presented any additional arguments as to why the claims would be allowable over the prior art of record. Therefore, Applicant’s arguments are moot and the claims remain rejected over the prior art for the reasons as previously set forth.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1.	Claim(s) 2-6 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Virtanen (U.S. PGPUB No. 2017/0321066).

	Regarding claims 2-6 and 9, Virtanen teaches a coating comprising zinc particles (0096); multiwalled carbon nanotubes (0093 and 0096) in an amount of between about 0.3-0.8 wt% for optimized mechanical properties (0078); an epoxy monomer (0093 and 0096); a polyurethane first polymer (0096); melamine as a curing agent (0096 and note that melamine comprises amine groups); aminopropyl trimethoxysilane (0093 and 0096, and note that aminopropyl trimethoxysilane is a silane including at least two alkyl groups which will act as a binder); and silica (0093 and 0096 and note that silica will act as a water scavenger and will inherently prevent polymerization of at least one monomer inside the coating). This coating including zinc and nanotubes will inherently be anticorrosive and will also be self-stratifying (note that Virtanen explicitly discloses that the process for forming the coating yields a self-statifying coating, see Virtanen at claim 7). Furthermore, given identical elements the Examiner contends that, absent evidence, the prior art coating will have identical properties to the claimed coating. Thus, the prior art coating is expected to inherently be self-stratifying and anticorrosive. Virtanen teaches all the critical limitations of claims 2-6 and 9; therefore, Virtanen anticipates the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
2.	Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Virtanen in view of Konarski et al. (U.S. PGPUB No. 2007/0267134).

	Regarding claim 10, Virtanen teaches all the limitations of claim 2, but fails to teach the inclusion of a photoinitiator selected from the group as claimed. However, Konarksi teaches the use of a photoinitiator, such as triaryl sulfonium hexafluorophosphate salts (0035), for curing of epoxy monomers using radiation (0016), in place of conventional thermoset curing epoxies (0004). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute a triaryl sulfonium hexafluorophosphate salt as a photoinitiator for Virtanen’s hardener and curing Virtanen’s coating with radiation. One would have been motivated to make this modification as Konarski teaches that the use of a photoinitiator and curing by radiation provides more controllable open times (0002), less shrinkage (0004) and prevents potential damage that would potentially be caused by heating necessary if a thermoset composition was used (0004).

Conclusion
Claims 1-6 and 9-20 are pending.
Claims 1 and 11-20 are withdrawn.
Claims 2-6, 9 and 10 are rejected.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S WALTERS JR whose telephone number is (571)270-5351. The examiner can normally be reached Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT S WALTERS JR/
October 24, 2022Primary Examiner, Art Unit 1717